EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail response from Sebastien Clark on June 13, 2022 in response to an interview proposed amendment.
The application has been amended as follows: 

1. (Currently Amended) A rotary parts assembly for an aircraft engine comprising: 
an annular body configured to be removably secured to a shaft of the aircraft engine, the annular body extending radially from the shaft, the annular body having a plurality of pulling features disposed circumferentially therealong; 
wherein the pulling features are tabs extending radially inwardly, wherein the tabs each define a pulling face extending radially inwardly, the pulling face is configured to engage axially a pulling tool; and
a balancing ring configured to be removably mounted to the shaft, the balancing ring being concentric with the annular body, the balancing ring having a periphery and portions along said periphery that intercalate with the plurality of pulling features, the pulling features received within circumferential spaces defined between the portions of the balancing ring.

Claim 7 is cancelled.
Claim 8 is cancelled.
9. (currently Amended) The rotary parts assembly as defined in claim 1, wherein an axial space is defined between the pulling face and an oppositely facing wall of the annular body.  
10. (Currently Amended) An assembly for mounting onto a shaft of an aircraft engine, the assembly comprising: 
a balancing ring having a peripheral surface defining a plurality of adjacent protrusions along said peripheral surface, circumferential spaces defined between said protrusions, the balancing ring defining a first annular volume envelope corresponding to a volume of the protrusions and the circumferential spaces of the balancing ring; 
an annular body extending radially from the shaft, the annular body having a portion radially aligned with the balancing ring, the annular body having a peripheral surface defining a plurality of adjacent tabs along said peripheral surface, circumferential spaces defined between said tabs, the annular body defining a second annular volume envelope corresponding to a volume of the tabs and the circumferential spaces of the annular body, the balancing ring and the annular body mounted relative to each other such that at least part of the first and second annular volume envelopes overlap and such that the protrusions of the balancing ring are received within the circumferential spaces of the annular body; and
wherein the pulling features are tabs extending radially inwardly, wherein the tabs each define a pulling face extending radially inwardly, the pulling face is configured to engage axially a pulling tool.
22. (New) The rotary parts assembly as defined in claim 1 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner refers to Pages 6-7 of the Arguments filed June 1, 2022, noting Applicant’s arguments along those pages as to the unsuitability of combination of H1 with 1 in light of the change to the lugs.  In particular noting that to angle the lugs to define radially inward pulling faces on the tabs would prevent the tabs from serving a prior shaft cutout plug retention alignment.  Thus, the feature of previous claim 8 (depending from 7) was identified as allowable, which Applicant agreed to move into the respective claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745